                                                                              Judge Thomas S. Zilly
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
11                                         AT SEATTLE
12
      RICHARD BRADDOCK,
13                                                  No. 2:16-cv-01756-TSZ
                                   Plaintiff,
14                                                  STIPULATED MOTION AND ORDER
              vs.                                   TO CONTINUE TRIAL DATE AND
15                                                  EXISTING PRETRIAL DEADLINES
16    ZAYCON FOODS, LLC, a Washington
      limited liability company; FRANK R.
17    MARESCA, JANE DOE MARESCA and the
      marital community composed thereof;
18    MICHAEL GIUNTA, JANE DOE GIUNTA
      and the marital community composed thereof;
19
      MIKE CONRAD, JANE DOE CONRAD and
20    the marital community composed thereof; and
      ADAM KREMIN, JANE DOE KREMIN and
21    the marital community composed thereof,
22                                 Defendants.
23

24

25

26

27

     STIPULATED MOTION AND ORDER TO                  LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING                601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES                              Spokane, Washington 99201
                                                     Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
 1                                             STIPULATION

 2          Plaintiff Richard Braddock, and Defendants Zaycon Foods, LLC, Frank R. Maresca,

 3   Michael Giunta, Mike Conrad, and Adam Kremin (collectively, the “Parties”), by and through their

 4   attorneys of record, pursuant to LCR 7(d)(1) and LCR 10(g), submit this Stipulated Motion to

 5   Continue Trial Date and Existing Pretrial Deadlines (the “Stipulation”).

 6          The Parties stipulate to and jointly request an order continuing the current January 22, 2019

 7   trial date, pretrial conference, and remaining pretrial deadlines until after the Court enters its

 8   decisions on the Parties’ pending summary judgment motions. Dkt. #s 119, 124. The Parties also

 9   request that the Court schedule a status conference after the Court’s decisions to schedule trial and

10   reset the remaining pretrial deadlines.

11                                             BACKGROUND

12          By its Minute Order setting trial and pretrial deadlines entered on May 29, 2018, Dkt. # 91,

13   the Court set this mater for trial on January 22, 2019, and established a case schedule of pretrial

14   deadlines based on that trial date.

15          The Parties believe there is good cause for seeking a continuance of the trial date, pretrial

16   conference, and pretrial deadlines. Accordingly, the Parties stipulate to and jointly move the Court

17   for an order continuing the trial date and existing pretrial deadlines until after the Court enters

18   decisions on the Parties’ respective summary judgment motions. Dkt. #s 119, 124. The remaining

19   pretrial deadlines are currently set as follows:

20              •   Motions in limine filing deadline              December 20, 2018

21              •   Agreed pretrial order deadline                 January 4, 2019

22              •   Trial briefs deadline                          January 4, 2019

23              •   Proposed finding of fact and conclusions       January 7, 2019
                    of law, and designations of deposition
24                  testimony deadline
25
                •   Pretrial conference                            January 11, 2019, 2:00 p.m.
26

27

     STIPULATED MOTION AND ORDER TO                          LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING                        601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES - 1                                  Spokane, Washington 99201
                                                             Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
 1                                             DISCUSSION

 2          The Parties have conferred and submit this stipulated motion in good faith.

 3          At the outset of this action, the Parties moved to extend the trial date to allow additional

 4   time to complete discovery in this matter and in a related matter involving an insurance coverage

 5   dispute, among other reasons. Dkt. # 47. The Parties moved to extend the trial a second time to

 6   facilitate a “pencils down” stay of 90 days to concentrate efforts and resources on a potential

 7   settlement structure. Dkt. # 83. The Parties sought the extension after Plaintiff filed his First

 8   Amended Complaint and after the Court struck Defendants’ Partial Motion for Summary Judgment

 9   without prejudice with leave to refile. Dkt. # 74.

10          The Parties have completed discovery and each side has moved for summary judgment on

11   numerous claims. See Dkt. #s 119, 124. On October 24, 2018, Defendants Frank Maresca, Michael

12   Giunta, Mike Conrad, and Adam Kremin (the “Individual Defendants”) filed a motion for summary

13   judgment on all claims against them. Dkt. # 119. On October 25, 2018, Plaintiff filed a partial

14   summary judgment motion against all Defendants on his breach of contract claim and on Zaycon

15   Foods, LLC’s declaratory judgment counterclaim. Dkt. # 124.

16          Under the current schedule, the Parties must oppose each other’s summary judgment

17   motions on November 12, 2018, and replies in support thereof are due on November 16, 2018.

18   Concurrently with the filing of this Stipulation, however, the Parties have jointly moved the Court

19   to continue those deadlines by three weeks to accommodate counsels’ competing professional

20   obligations and travel schedules around the Thanksgiving holiday. If the Court grants the Parties’

21   joint request to extend the opposition and reply deadlines, the Court will not be able to decide the

22   Parties’ dispositive motions until sometime after December 7, 2018. Even under the current

23   schedule, the Parties would need to begin preparing for trial while the motions are under

24   advisement.

25          Accordingly, the Parties have conferred with each other and, in the interest of conserving

26   the Parties’ and the Court’s resources, respectfully request that the Court continue the January 22,

27

     STIPULATED MOTION AND ORDER TO                          LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING                        601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES - 2                                  Spokane, Washington 99201
                                                             Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
 1   2019 trial, the January 11, 2019 pretrial conference, 1 and the remaining pretrial deadlines until

 2   after the Court enters its decisions. Otherwise, the Parties would need to incur substantial expense

 3   to analyze and prepare motions in limine, trial briefs, and confer on the agreed pretrial order, among

 4   other things, to prepare for trial on issues that may no longer be relevant after the Court enters its

 5   decisions. Continuing the trial date may also conserve judicial resources because the Parties will

 6   be in a much better position to reengage in settlement discussions once the Court has decided the

 7   pending dispositive motions.

 8           For these reasons, the Parties believe there is good cause for continuing the trial date and

 9   related pretrial deadlines until after the dispositive motions are decided. The Parties respectfully

10   submit that the requested continuance is in the best interest of all Parties and the Court.

11           AGREED TO AND STIPULATED this 5th day of November, 2018.

12
                                                    By: s/ Sarah E. Elden
13                                                  Sarah E. Elsden, WSBA #51158
                                                    Lee & Hayes, PC
14                                                  601 W. Riverside Ave., Ste. 1400
                                                    Spokane, WA 99201
15                                                  Telephone: (509) 944-4682
16                                                  Fax: (509) 323-8979
                                                    Email: Sarah.Elsden@leehayes.com
17
                                                    Attorneys for Defendants Frank R. Maresca, Mike
18                                                  Conrad, and Adam Kremin
19

20                                                 By: s/ Elizabeth L. Yingling
                                                   Elizabeth L. Yingling, TSB #16935975
21                                                 1900 North Pearl, Suite 1500
                                                   Dallas, Texas 75201
22                                                 Telephone: (214) 978-3039
                                                   Facsimile: (214) 965-5972
23
                                                   Email: Elizabeth.yingling@bakermckenzie.com
24
                                                   and
25

26
     1
         Alternatively, the Parties are amenable to reserving this date as a status conference date in the
27       event the Court has decided the pending summary judgment motions by then.

     STIPULATED MOTION AND ORDER TO                           LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING                         601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES - 3                                   Spokane, Washington 99201
                                                              Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
                                        Heidi B. Bradley, WSBA #35759
 1                                      Genevieve York-Erwin, WSBA #49820
 2                                      1420 Fifth Avenue, Suite 4200
                                        P.O. Box 91302
 3                                      Seattle, WA 98111-9402
                                        Phone: (206) 223-7437
 4                                      Fax: (206) 223-7107
                                        Email: bradleyh@lanepowell.com
 5                                      Email: yorkerwing@lanepowell.com
 6
                                        Attorneys for Defendants Zaycon Foods, LLC and
 7                                      Michael Giunta

 8
                                        By: s/ David L. Tift
 9
                                        David L. Tift, WSBA #13213
10                                      Michael Jay Brown, WSBA #9224
                                        RYAN, SWANSON & CLEVELAND, PLLC
11                                      1201 Third Avenue, Suite 3400
                                        Seattle, Washington 98101-3034
12                                      Telephone: (206) 464-4224
                                        Facsimile: (206) 583-0359
13
                                        Email: brown@ryanlaw.com
14                                      Email: tift@ryanlaw.com

15                                      By: s/ David G. Trachtenberg
                                        David G. Trachtenberg, NYSB #1671023
16                                      Leonard A. Rodes, NYSB #1927144
                                        Trachtenberg Rodes & Friedberg LLP
17
                                        545 Fifth Avenue, Suite 640
18                                      New York, New York 10017
                                        Phone: 212-972-2929
19                                      Fax: 212-972-7581
                                        Email: dtrachtenberg@trflaw.com
20

21                                      Attorneys for Richard Braddock

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER TO              LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING            601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES - 4                      Spokane, Washington 99201
                                                 Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
                                                   ORDER
 1
            Based on the stipulation of the Parties, the Court finds good cause exists to continue the
 2
     January 22, 2019, trial date and the remaining pretrial deadlines, as set forth in Dkt. # 91, until the
 3
     Court enters its decisions on the Parties’ respective pending summary judgment motions, Dkt.
 4
     #s 119, 124.
 5
            After the Court enters orders on the pending summary judgment motions, the Court will set
 6
     a status conference to set a new trial date and reset the remaining pretrial deadlines.
 7
            IT IS SO ORDERED.
 8
            Dated this 7th day of November, 2018.
 9

10

11                                                         A
                                                           Thomas S. Zilly
12
                                                           United States District Judge
13
     Presented by:
14
     By: s/ Sarah E. Elden
15   Sarah E. Elsden, WSBA #51158
16
     Lee & Hayes, PC
17   601 W. Riverside Ave., Ste. 1400
     Spokane, WA 99201
18   Telephone: (509) 944-4682
     Fax: (509) 323-8979
19
     Email: Sarah.Elsden@leehayes.com
20
     Attorneys for Defendants Frank R. Maresca,
21   Mike Conrad, and Adam Kremin
22   By: s/ Elizabeth L. Yingling
23   Elizabeth L. Yingling, TSB #16935975

24   1900 North Pearl, Suite 1500
     Dallas, Texas 75201
25   Telephone: (214) 978-3039
     Facsimile: (214) 965-5972
26   Email: Elizabeth.yingling@bakermckenzie.com
27
     STIPULATED MOTION AND ORDER TO                           LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING                         601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES - 5                                   Spokane, Washington 99201
                                                              Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
 1   Attorneys for Defendants Zaycon
 2   Foods, LLC and Michael Giunta

 3
     By: s/ David L. Tift
 4   David L. Tift, WSBA #13213
     Michael Jay Brown, WSBA #9224
 5

 6   RYAN, SWANSON & CLEVELAND, PLLC
     1201 Third Avenue, Suite 3400
 7   Seattle, Washington 98101-3034
     Telephone: (206) 464-4224
 8   Facsimile: (206) 583-0359
     Email: brown@ryanlaw.com
 9
     Email: tift@ryanlaw.com
10
     By: s/ David G. Trachtenberg
11   David G. Trachtenberg, NYSB #1671023
     Leonard A. Rodes, NYSB #1927144
12
     Trachtenberg Rodes & Friedberg LLP
13
     545 Fifth Avenue, Suite 640
14   New York, New York 10017
     Phone: 212-972-2929
15   Fax: 212-972-7581
     Email: dtrachtenberg@trflaw.com
16
     Attorneys for Richard Braddock
17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO         LEE & HAYES, P.C.
     CONTINUE TRIAL DATE AND EXISTING       601 West Riverside Ave., Suite 1400
     PRETRIAL DEADLINES - 6                 Spokane, Washington 99201
                                            Telephone: (509) 324-9256 Fax: (509) 323-8979
     Case No. 2:16-cv-1756-TSZ
